Exhibit 10.2

 

A123 SYSTEMS, INC.

 

Restricted Stock Unit Agreement

 

1.                                       Grant of RSUs.

 

This Agreement evidences the grant by A123 Systems, Inc., a Delaware corporation
(the “Company”), on            , 20     (the “Grant Date”) to
[                  ] (the “Participant”) of restricted stock units (“RSUs”)
providing the Participant with the right to receive [      ] shares of common
stock (“Common Stock”), $.001 par value, of the Company (the “Shares”).  The
grant is subject to the terms and conditions set forth in this Agreement and in
the Company’s 2009 Stock Incentive Plan, as amended (the “Plan”).

 

2.                                       Vesting and Forfeiture.

 

(a)                                  While the Participant remains an employee
or officer of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Section 424(e) or (f) of the Code (an
“Eligible Participant”), except as provided in Section 2(c) and 2(d) below, the
RSUs will vest in accordance with the following vesting schedule:  25% of the
original number of Shares shall vest on the first anniversary of the Grant Date
and an additional 6.25% of the original number of Shares shall vest at the end
of each successive three-month period following the first anniversary of the
Grant Date until the fourth anniversary of the Grant Date, at which time all
remaining unvested Shares shall vest.  The number of Shares that vest on any
date shall be rounded down to the nearest whole number of Shares.

 

(b)                                 If the Participant ceases to be an Eligible
Participant for any reason or no reason, then the Participant will immediately
and automatically forfeit all rights to any of the RSUs that otherwise would
vest after the date the Participant’s employment or other service providing
relationship ends.

 

(c)                                  Immediately before a Change in Control (as
defined below), 50% of the number of unvested RSUs shall vest and the remaining
unvested RSUs will continue to vest in accordance with the vesting schedule set
forth in Section 2(a) (subject to Section 2(d)), except that the number of
Shares vesting on each subsequent vesting date shall be reduced by 50%.  A
“Change in Control” means the sale of all or substantially all of the capital
stock, assets or business of the Company, by merger, consolidation, sale of
assets or otherwise (other than a transaction in which all or substantially all
of the individuals and entities who were beneficial owners of the Common Stock
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities entitled to vote generally in the
election of directors of the resulting, surviving or acquiring corporation in
such transaction).

 

(d)                                 If within 24 months following the Change in
Control, the Participant’s employment with the Company is terminated (i) by the
Company for any reason other than Cause, death or disability or (ii) by the
Participant for Good Reason, then all unvested RSUs shall become vested in full
on the date of such termination of employment or other service providing
relationship.

 

--------------------------------------------------------------------------------


 

(i)                                     “Cause” means (a) a good faith finding
by a majority of the Board of Directors (the “Board”) (excluding the vote of the
Participant, if then a member of the Board) that (1) the Participant has failed
to perform his or her reasonably assigned material duties for the Company;
(2) the Participant has engaged in gross negligence or willful misconduct, which
has or is expected to have a material detrimental effect on the Company, (3) the
Participant has engaged in fraud, embezzlement or other material dishonesty,
(4) the Participant has engaged in any conduct which would constitute grounds
for termination for violation of the Company’s policies in effect at that time;
or (5) the Participant has breached any material provision of any nondisclosure,
invention assignment, non-competition or other similar agreement between the
Participant and the Company and, if amenable to cure, has not cured such breach
after reasonable notice from the Company; or (b) the conviction by the
Participant of, or the entry of a pleading of guilty or nolo contendere by the
Participant to, any crime involving moral turpitude or any felony.

 

(ii)                                  “Good Reason” means the occurrence,
without the Participant’s written consent, of any of the events or circumstances
set forth in clauses (a) through (d) below.

 

(a)                                  the assignment to the Participant of duties
that involve materially less authority and responsibility for the Participant
and are materially inconsistent with the Participant’s position, authority or
responsibilities in effect immediately prior to the earliest to occur of (i) the
Change in Control, (ii) the date of the execution by the Company of the initial
written agreement or instrument providing for the Change in Control or (iii) the
date of the adoption by the Board of a resolution providing for the Change in
Control;

 

(b)                                 the relocation of the Participant’s primary
place of business to a location that results in an increase in the Participant’s
daily one way commute of at least 30 miles;

 

(c)                                  the material reduction of the Participant’s
annual base salary without the Participant’s prior consent (other than in
connection with, and substantially proportionate to, reductions by the Company
of the annual base salary of more than 75% of its employees); or

 

(d)                                 the failure of the Company to obtain the
agreement from any successor to the Company to assume and agree to perform the
Participant’s Retention Agreement, if required by such Retention Agreement.

 

Notwithstanding the occurrence of any of the foregoing events or circumstances,
such occurrence shall not be deemed to constitute Good Reason unless (x) the
Participant gives the Company a notice of termination no more than 90 days after
the initial existence of such event or circumstance and (y) such event or
circumstance has not been fully corrected and the Participant has not been
reasonably compensated for any losses or damages resulting therefrom within 30
days of the Company’s receipt of the notice of termination.

 

2

--------------------------------------------------------------------------------


 

3.                                       Issuance of Shares.

 

Subject to the terms and conditions of this Agreement (including any withholding
tax obligations), within 30 days after any date on which RSUs vests, the Company
will issue to the Participant or his or her estate, if applicable, one or more
certificates representing the Shares underlying such vested RSUs; provided that
if the delivery of the Shares is subject to the execution of a release under
Section 4.6 of the Participant’s Retention Agreement, the Shares will be
delivered within 5 day of the effectiveness of the release.  Until the RSUs
vest, the Participant shall have no rights to any Shares or any rights
associated with such Shares, including without limitation dividend or voting
rights.

 

4.                                       Transferability.

 

The RSUs and Shares they represent may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a “transfer”), except that this Agreement may be
transferred by the laws of descent and distribution or as otherwise permitted
under the Plan.  The Participant may only transfer the Shares that have vested
under the terms of this Agreement.

 

5.                                       Withholding Taxes.

 

The Participant acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Participant any federal, state,
local or other taxes of any kind required by law to be withheld with respect to
the vesting of the RSUs in the manner permitted under Section 10(e) of the Plan.

 

6.                                       Consequences of Reorganization Events.

 

(a)                                  In connection with a Reorganization Event
(as defined in Section 9(b)(1) of the Plan), the Board may take any one or more
of the actions described in Section 9(b)(2) of the Plan with respect to the RSUs
granted under this Agreement and Section 9(b)(3) shall not apply.

 

(b)                                 For purposes of Section 9(b)(2)(i), an RSU
shall be considered assumed if, following consummation of the Reorganization
Event, such RSU confers the right to receive pursuant to the terms of such RSU,
for each share of Common Stock subject to the RSU immediately prior to the
consummation of the Reorganization Event, the consideration (whether cash,
securities or other property) received as a result of the Reorganization Event
by holders of Common Stock for each share of Common Stock held immediately prior
to the consummation of the Reorganization Event (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that if
the consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the settlement of
the RSU to consist solely of such number of shares of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) that the Board
determined to be equivalent in value (as of the date of such determination or
another date specified by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 

3

--------------------------------------------------------------------------------


 

7.                                       Acceleration/ Deferral.

 

(a)                                  Acceleration.  In no event may the Company
deliver the Shares to the Participant earlier than the date specified in
Section 3 of this Agreement, unless specifically permitted or required by
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).

 

(b)                                 Deferral.  In no event may the Company or
the Participant defer the delivery of the Shares beyond the date specified in
Section 3 of this Agreement, unless such deferral complies in all respects with
Section 409A.

 

8.                                       Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to you with this Agreement.  Any capitalized terms used in this
Agreement but not defined in the Agreement shall have the same meaning as in the
Plan.

 

9.                                       Section 409A.

 

(a)                                  This Agreement and the RSUs granted
hereunder are intended to comply with the short-term deferral rule set forth in
Treasury Regulation Section 1.409A-1(b)(4) and accordingly be exempt from
Section 409A and shall be construed consistently therewith.

 

(b)                                 Each RSU granted under this Agreement shall
be represented by a separate payment for one share for purposes of Section 409A.

 

(c)                                  Notwithstanding Section 9(a), if any
portion of the RSUs granted under this Agreement is not exempt from
Section 409A, any payment provided to the Participant in connection with his or
her termination of employment is determined to constitute “nonqualified deferred
compensation” (within the meaning of Section 409A), and the Participant is a
“specified employee” (within the meaning of Section 409A), as determined by the
Company in accordance with its procedures, then any payment that would otherwise
be made upon the date of the Participant’s “separation from service” (as
determined under Section 409A) or within the first six months thereafter will
not be made on the originally scheduled date(s) and will instead be paid in a
lump sum on the date that is six months and one day after the date of the
separation from service, with the balance of the payment thereafter in
accordance with the original schedule.

 

(d)                                 The Company makes no representations or
warranty and will have no liability to the Participant or any other person,
other than with respect to payments made by the Company in violation of the
provisions of this Agreement, if any provisions of or payments under this
Agreement are determined to constitute deferred compensation subject to
Section 409A but not to satisfy the conditions of that section.

 

10.                                 Miscellaneous.

 

(a)                                  No Rights to Continued Service
Relationship.  The Participant acknowledges and agrees that the vesting of the
RSUs pursuant to Section 2 hereof is earned only by continuing service at the
will of the Company (not through the act of being hired or

 

4

--------------------------------------------------------------------------------


 

acquiring shares hereunder).  The Participant further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
with the Company for the vesting period, for any period, or at all.  The
Participant acknowledges that for all purposes of the Plan his service to the
Company will cease on his last day of active relationship with the Company which
shall not include any period of statutory or reasonable notice or any period of
deemed service or salary continuation.

 

(b)                                 Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the internal laws of the
State of Delaware without regard to any applicable conflicts of laws.

 

(c)                                  Participant’s Acknowledgments.  The
Participant acknowledges that he or she has read this Agreement, has received
and read the Plan, and understands the terms and conditions of this Agreement
and Plan.  The Participant further acknowledges that the law firm of WilmerHale
is acting as counsel to the Company in connection with this Agreement and not as
counsel to the Participant.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

A123 Systems, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The Participant hereby accepts the foregoing grant and agree to the terms and
conditions thereof and acknowledge receipt of a copy of the Company’s 2009 Stock
Incentive Plan, as amended.

 

 

PARTICIPANT:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------